Citation Nr: 0946581	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  05-13 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1940 to 
October 1945 and October 1962 to November 1962.  He had 
additional periods of active duty for training (ACDUTRA) in 
the United States Air Force Reserve from February 1955 to 
March 1972.

This case comes before the Board of Veterans' Appeals (Board 
) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In October 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.  At the hearing, 
a motion was granted to advance this case on the docket due 
to the Veteran's advanced age.  See 38 C.F.R. § 20.900(c) 
(2009).

When this case most recently was before the Board in July 
2009, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

The Veteran contends that service connection is warranted for 
hypertension because it is related to traumatic events he 
experienced during his service with the Air Force Reserve.  
Specifically, the Veteran believes that his hypertension is 
related to his performance of emergency aircraft landings in 
June 1969 and January 1970.  He also contends that service 
connection is warranted for heart disability because it was 
caused by these events and by his hypertension.

Service connection may be granted for a disability resulting 
from a disease if the disease was incurred or aggravated in 
active duty or ACDUTRA.  Service connection may be granted 
for a disability resulting from disease or injury if the 
disease or injury was incurred or aggravated in active duty, 
ACDUTRA, or inactive duty for training (INACDUTRA).  See 
38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.6, 3.303 (2009).

A March 2009 VA examiner opined that the Veteran's heart 
disability is related to his hypertension and that his 
hypertension is related to service because his blood pressure 
was elevated at an examination on April 3, 1971.  However, 
service personnel records show that the Veteran was not 
serving on active duty or ACDUTRA on April 3, 1971.  
Similarly, although the Veteran's blood pressure was elevated 
on examinations performed on March 12, 1966, and March 4, 
1967, the Veteran was not serving on active duty or ACDUTRA 
on these dates.  

The Board previously conceded that the Veteran was serving on 
ACDUTRA during his performance of emergency aircraft landings 
in 1969 and 1970.  In a March 2007 decision, it granted 
service connection for posttraumatic stress disorder (PTSD) 
based on these stressors.  The Veteran believes that the 
traumas he experienced during these periods of ACDUTRA were 
"injuries" that resulted in his hypertension and heart 
disability.  He also believes that his service-connected PTSD 
contributed to his hypertension and heart disability and has 
submitted articles from medical treatises in support of this 
argument.

A September 2008 VA examiner opined it is unlikely the 
Veteran's hypertension "is caused by any stressful event in 
the service per se (like PTSD)."  However, the examiner 
provided no rationale for this opinion, and he did not 
address whether the Veteran's hypertension and heart 
disability were caused or chronically worsened by his 
service-connected PTSD.  The Board, therefore, finds that 
this medical opinion is inadequate and that a new medical 
opinion addressing the etiology of the Veteran's hypertension 
and heart disability should be obtained.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should forward 
the claims folders to a physician with 
appropriate expertise to determine the 
etiology of the Veteran's hypertension 
and heart disability.  The physician 
should be requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that either condition is 
etiologically related to the Veteran's 
active service, to include the 
traumatic events he experienced in June 
1969 and January 1970, or was caused or 
chronically worsened by his service-
connected PTSD.  The physician should 
set forth the complete rationale for 
all opinions expressed and conclusions 
reached.

If the physician determines that 
another examination is required before 
the requested opinions can be rendered, 
then the Veteran should be afforded 
such an examination.

2.  The RO or the AMC should undertake 
any other development it determines to 
be warranted.

3.  Then, the RO or the AMC should 
readjudicate the Veteran's claims for 
service connection for hypertension and 
heart disability based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond before the case is returned 
to the Board for further appellate 
action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the Veteran unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  Moreover, this case must be afforded expeditious 
treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

